FORM6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2015 PROGEN PHARMACEUTICALS LIMITED (Translation of registrant’s name into English) Level 18, 101 Collins Street, Melbourne, Victoria, Australia 3000 (Address of principal executive offices) [Indicate by check mark whether the registrant files or will file annual reports under cover Form20-F or Form40-F. Form20-F☒Form40-F☐ [Indicate by check mark whether the registrant by furnishing the information contained in this Formis also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yes☐No ☒ [If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): 82-☐ Attached as Exhibit99.1 is a copy of the Company’s Announcement from August 6th , 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Progen Pharmaceuticals Limited Date: August 25th , 2015 By: Blair Lucas, Company Secretary 2 EXHIBIT INDEX ExhibitNumber Description Exhibit99.1 Lodgement of Directors’ Interest Notices 3
